Citation Nr: 1714334	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active duty service from August 1962 to April 2964.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2015 rating decision in which the RO in Salt Lake City, Utah enied the Veteran's claim for service connection for posttraumatic stress disorder.  Although the Salt Lake City RO issued the rating decision, jurisdiction of the appeal remains with the RO in Los Angeles.  In December 2015, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2016, and the Veteran filed  a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

As regards to characterization of the psychiatric claim, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses of record include unspecified anxiety disorder.  Accordingly, and consistent with Clemons, the Board has characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder, to include PTSD.

This appeal is now being been processed utilizing the Veterans Benefits Management System (VBMS), a paper claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

For reasons expressed below, the expanded claim on appeal is  being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. §§  3.304(f) 4.125.

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until August 2016, the DSM-5 is applicable.

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; 38 C.F.R. § 3.304(f).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force or that a claimed stressor involved fear of hostile military or terrorist activity.  In fact, the Veteran himself has not made such an assertion.  Rather, the Veteran has asserted that, in January 1963, while stationed aboard the USS Coral Sea, a shipmate was killed by a turbo fan.  Additionally, the Veteran reported that in February 1964, he saw a fellow service member sustain burns on his face and hands from a jet aircraft.  Lastly, the Veteran stated that he witnessed a jet run over the foot of an enlisted man who then needed to have his foot amputated.  The Veteran also reported being in constant fear because of the dangers associated with working on the flight deck.

In the instant case, there has been no attempt by the RO to verify any of the Veteran's alleged stressors.  Notably, the VA Adjudication Procedures Manual "Live Manual" (M21-1) outlines necessary actions to be taken when stressor development is necessary.  See M21-1, Part IV, Subpart ii, 1.D.  The Board notes that, in October 2015, the RO did request that the Veteran provide additional information regarding the dates of his claimed stressor events, which the Veteran  provided.  However, no additional development was thereafter undertaken.  Accordingly, the Board finds that a remand is warranted for the agency of original jurisdiction (AOJ) to undertake any necessary development to attempt to verify the Veteran's alleged stressors, to specifically include verification through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Board also finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  A review of the Veteran's VA treatment records, to include those contained in his Virtual VA file, reveal that he has been diagnosed as having an unspecified anxiety disorder.  The VA treatment records also contain positive PTSD screens.  In diagnosing an unspecified anxiety disorder, the VA clinician noted that the Veteran had described multiple stressors and traumas in his life and recorded the Veteran's assertion that he had trauma being on an aircraft carrier.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the West Los Angeles VA Medical Center (VAMC), and that records from that facility dated through December 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but  see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the expanded claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience of the injuries and death of fellow soldiers in  January 1963 and February 1964.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

5.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist..  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), , to include a complete copy of this REMAND, must be made available to the  designated examiner, and the examination repot should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies (to include psychological testing, if deemed warranted), should be accomplished (with all results made available to the examiner prior to the completion of his or her report),, and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.  

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD (to include unspecified anxiety disorder), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, to include any established in-service stressful experience(s).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA file(s) since the last adjudication of service connection for PTSD) and legal authority).

8.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

